Case 1:20-cv-00217-KG-LF Document 29 Filed 03/29/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
WILMINGTON SAVINGS FUND
SOCIETY, FSB, D/B/A CHRISTIANA
TRUST AS OWNER TRUSTEE OF THE
RESIDENTIAL CREDIT
OPPORTUNITIES TRUST V, Case 1:20-CV-00217 KG-LF
Plaintiff,

Vv.

REBECCA D. CLAY, JASON C. CLAY, and
SARAH MITCHELL,

Defendants.

ORDER APPROVING REPORT OF SPECIAL MASTER

THIS MATTER comes before the Court on the Report of Special Master, filed January
19, 2021 (Doc. 26), submitted by David Washburn as well as the respective Motion Seeking
Entry of Order Approving Report of Special Master, filed March 11, 2021 (Doc. 28). As
indicated by the Report of Special Master, as previously authorized by the Court the Special
Master has conducted a foreclosure auction for the real estate involved in this lawsuit with the
property sold at auction to Breckenridge Property Fund 2016, LLC, an entity with the address of
2015 Manhattan Beach Blvd., Suite 100, Redondo Beach, CA, 90278, for the amount of
$217,101.00, the highest bid offered.

IT IS THEREFORE ORDERED that the Report of Special Master is hereby approved
and the sale is hereby confirmed.

IT IS FURTHER ORDERED that the purchase of the real estate at the sale pays in full
the judgment of Plaintiff plus any special master fees and costs of sale, Plaintiff's attorneys fees,

taxes and costs, and Plaintiff's expenses.
Case 1:20-cv-00217-KG-LF Document 29 Filed 03/29/21 Page 2of3

IT IS FURTHER ORDERED that the Special Master’s Deed attached to the Report of
Special Master is hereby approved and is to be executed and delivered to Breckenridge Property
Fund 2016, LLC. Upon delivery of the deed, the Special Master shall be discharged without
further order of the Court.

IT IS FURTHER ORDERED that Breckenridge Property Fund 2016, LLC shall take title
to the real estate described in the Special Master’s Deed, free and clear of any and all claims,
liens, right, title or interest of Defendants herein, and all persons claiming by or through them,
subject only to the items set forth in the Special Master’s Deed, and subject further to the right of
redemption, the period of which is one (1) month from the date of the filing of this Order with

the Clerk of the District Court.

 
Case 1:20-cv-00217-KG-LF Document 29

SUBMITTED BY:
KELEHER & MCLEOD, P.A.

/s/ Ryan M. Walters

Ryan M. Walters

Attorneys for Plaintiff Wilmington Savings
Post Office Box AA

Albuquerque, NM 87103

Phone: (505) 346-4646

Fax: (505) 346-1370

Email: rmw@keleher-law.com

APPROVED BY:

/s/ Nathan §. Stimson (approved via email March 1, 2021)
Nathan S. Stimson

Keleher & McLeod, P.A.

Attorneys for Breckenridge Property Fund 2016, LLC
P.O. Box AA

Albuquerque, NM 87103

Phone: (505) 346-4646

nss@keleher-law.com

(no position provided on form of order)
Rebecca D. Clay

8114 Pickard Avenue, NE
Albuquerque, N\M 87110

(no position provided on form of order)
Jason C. Clay

8114 Pickard Avenue, NE
Albuquerque, NM 87110

(no position provided on form of order)
Sarah Mitchell

1244 Rosemont Ave. NW
Albuquerque, NM 87104

Filed 03/29/21 Page 3 of 3
